     Case 2:17-cv-00902-MLC-KRS Document 122 Filed 03/19/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

WARREN McCOWAN,

       Plaintiff,

v.                                                          No. 17-cv-00902-MLC-KRS

THE CITY OF LAS CRUCES, NEW MEXICO
A/K/A LAS CRUCES POLICE DEPARTMENT
And MARK MORALEZ,

       Defendants.


                ORDER ON JOINT MOTION TO DISMISS ALL CLAIMS

       The Court, upon joint motion of the Plaintiff and Defendants, and being advised of the

Parties stipulation pursuant to Fed. R. Civ. P. 41(a)(2), hereby dismisses all claims made against

Defendants in the above captioned case with prejudice.

       IT IS SO ORDERED.




                                                    __________________________________
                                                    The Hon. Mark L. Carman
                                                    United States Magistrate Judge
